UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6120



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OMAR DALEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:04-cr-00259-14; 3:06-cv-00097)


Submitted: August 30, 2007                 Decided:   September 6, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Omar Daley, Appellant Pro Se. Michael Cornell Wallace, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Omar Daley seeks to appeal the district court’s order

denying his 28 U.S.C. § 2255 (2000) motion as to two of his claims,

and directing an evidentiary hearing be held on his third claim.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order Daley

seeks   to   appeal   is   neither   a   final   order   nor   an   appealable

interlocutory or collateral order.           Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED




                                     - 2 -